Melissa Phillips Jordan v. Elyassi’s Greenbelt Oral & Facial Surgery, P.C., et al., No.
1049, Sept. Term, 2021. Opinion by Albright, J.

Healthcare Malpractice Claims Act – Certificate of Qualified Expert – Sufficiency –
In a medical malpractice case where the standard of practice is at issue, if the defendant is
board certified, then the expert who signs a Certificate of Qualified Expert supporting the
claimant’s or plaintiff’s case must also be board certified, unless an exception applies.
There is an exception for experts who taught medicine in the defendant’s specialty or a
related field, and that exception applies regardless of when the expert’s teaching
experience occurred. Md. Code, Cts. & Jud. Proc. § 3–2A–02(c)(2)(ii).


Healthcare Malpractice Claims Act – Certificate of Qualified Expert – Dismissal for
Failure to File – If the claimant or plaintiff fails to file a timely and proper Certificate of
Qualified Expert, then the case must be dismissed without prejudice. A court does not
have discretion to dismiss the case with prejudice. Md. Code, Cts. & Jud. Proc. § 3–2A–
04(b)(1).
 Circuit Court for Prince George’s County
 Case No. CAL20-03390

                                                                           REPORTED

                                                                 IN THE APPELLATE COURT

                                                                       OF MARYLAND*

                                                                               No. 1049

                                                                      September Term, 2021


                                                                  MELISSA PHILLIPS JORDAN

                                                                                  v.

                                                                ELYASSI’S GREENBELT ORAL &
                                                                 FACIAL SURGERY, P.C., ET AL.


                                                                   Reed,
                                                                   Shaw,
                                                                   Albright,

                                                                                 JJ.


Pursuant to the Maryland Uniform Electronic Legal Materials
                                                                     Opinion by Albright, J.
Act (§§ 10-1601 et seq. of the State Government Article) this
document is authentic.

                2022-12-29 15:33-05:00                          Filed: December 29, 2022


Gregory Hilton, Clerk


* At the November 8, 2022 general election, the voters of Maryland ratified a constitutional
amendment changing the name of the Court of Special Appeals of Maryland to the
Appellate Court of Maryland. The name change took effect on December 14, 2022.
         This case presents an issue of statutory construction. We must interpret Section 3–

2A–02(c)(2)(ii) of the Courts and Judicial Proceedings Article, which is part of the

Healthcare Malpractice Claims Act (“HCMCA”).1 Under the HCMCA, the plaintiff in a

medical malpractice action typically must file a valid Certificate of Qualified Expert

(“CQE”) to support a claim of malpractice.2 Otherwise, the malpractice claim cannot

proceed. A valid CQE must be signed by an attesting expert, and Section 3–2A–

02(c)(2)(ii) sets forth certain requirements that the attesting expert must have met within

five years of the alleged malpractice at issue. If the defendant is board certified in a

specialty,3 the statute also imposes a further requirement on the attesting expert (board

certification in the same or a related specialty), as well as two exceptions to that

requirement. This appeal concerns the scope of the second exception to the board

certification requirement: the exception for an attesting expert who “taught medicine in



1
    See Md. Code (1974, 2013 Repl. Vol.), Cts. & Jud. Proc. § 3–2A–01, et seq.
2
  A CQE is sometimes also referred to as a “Certificate of Merit” or a “Certificate.” There
are situations, not relevant here, where certain CQE requirements will not apply. There
are also situations where a CQE need not be filed, such as when the sole issue is lack of
informed consent. See Md. Code, Cts. & Jud. Proc. § 3–2A–04(b).

The HCMCA’s CQE requirements apply equally to plaintiffs and to claimants who file
claims with the Health Care Alternative Dispute Resolution Office (“HCADRO”). See
Md. Code, Cts. & Jud. Proc. §§ 3–2A–02(c)(2)(i), 3–2A–04(b). As such, we will use the
term “plaintiff” here to refer to both plaintiffs and claimants.
3
  Board certification is an additional credential available to certain medical professionals.
Typically, a board certification requires further training and satisfactory exam
performance. As we have previously noted, the American Board of Medical Specialties
identifies medical specialties and the entities that offer board certification in those
specialties. See DeMuth v. Strong, 205 Md. App. 521, 545 n.6 (2012).
the defendant’s specialty or a related field[.]” See Md. Code, Cts. & Jud. Proc. § 3–2A–

02(c)(2)(ii)(2)(B).

         The Appellant, Dr. Melissa Phillips Jordan,4 brought a malpractice action against

the Appellees, Dr. Ali Reza Elyassi, and his practice, Elyassi’s Greenbelt Oral & Facial

Surgery, P.C., in the Circuit Court for Prince George’s County. Dr. Elyassi is board

certified in a specialty, and the attesting expert who signed Dr. Jordan’s CQE is not. The

attesting expert, however, has clinical experience in a related field within five years of the

alleged malpractice at issue. He also taught as an assistant professor in that same field for

approximately two years during the 1970s (decades before Dr. Jordan’s claim arose). At

that time, however, the technologies used in that field had not advanced to the point that

they are at today, and the attesting expert did not teach the procedures that Dr. Elyassi

used in treating Dr. Jordan because they had not yet been developed. On Dr. Elyassi’s

motion, the circuit court struck Dr. Jordan’s CQE and dismissed her complaint with

prejudice, holding that the attesting expert’s teaching experience was not recent enough

to satisfy the exception to the board certification requirement. Dr. Jordan timely

appealed, posing two questions for our consideration:

     1. Did the Circuit Court err by determining that Appellant’s CQE was insufficient
        because the certifying expert had not taught medicine in Dr. Elyassi’s specialty or
        a related field of health care within five years of his alleged underlying
        negligence?

     2. Did the Circuit Court err by dismissing Appellant’s Complaint with prejudice?




4
    Dr. Jordan’s current legal name is Melissa Dawn Phillips.


                                              2
         We answer both questions in the affirmative. In so doing, we conclude that an

expert who taught medicine5 in a related field satisfies an exception to the board

certification requirement, pursuant to Section 3–2A–02(c)(2)(ii)(2)(B) of the Courts and

Judicial Proceedings Article, regardless of when that teaching experience occurred. In the

alternative, we conclude that the circuit court erred in dismissing Dr. Jordan’s complaint

with prejudice.6 We will reverse the judgment of the circuit court.

                                      BACKGROUND

    I.      TREATMENT OF DR. JORDAN

         For purposes of this appeal, we accept as true the allegations in Dr. Jordan’s

complaint, which we summarize as follows. Dr. Elyassi is a board certified oral and

maxillofacial surgeon and the owner of his surgery practice, Elyassi’s Greenbelt Oral &

Facial Surgery, P.C. In 2017, Dr. Elyassi provided treatment to Dr. Jordan related to two

dental implants, which had been installed some years prior. As part of the treatment, Dr.

Elyassi removed Dr. Jordan’s existing dental implants and installed replacements, a

procedure involving both implant placement and bone grafting. That procedure failed. Dr.

Jordan returned to Dr. Elyassi about two weeks later, complaining of persistent pain and

discomfort. Dr. Elyassi performed additional work, but Dr. Jordan was nonetheless left




5
  Here, the attesting expert taught for approximately two years as an assistant professor at
a university.
6
  Because it has been rendered unnecessary to decide, we will not address the parties’
dispute over whether the CQE could be valid as to Dr. Elyassi’s practice, even if it is
invalid as to Dr. Elyassi.


                                               3
with a postoperative infection and a need for further surgery. Eventually, Dr. Jordan

sought treatment from a different provider unaffiliated with Dr. Elyassi’s practice, who

provided Dr. Jordan with additional diagnostic and surgical care.

    II.      CIRCUIT COURT LITIGATION

          Approximately two years after the failed procedure, Dr. Jordan filed a complaint

against Dr. Elyassi and his practice in the circuit court.7 The complaint included only one

count, styled “dental/medical negligence[,]” which we will refer to as “Dr. Jordan’s

malpractice claim.” Dr. Jordan supported this claim with a CQE,8 which was executed by

Dr. Michael Kossak, a periodontist,9 as the attesting expert. In that CQE, Dr. Kossak

certified his opinion that, to a reasonable degree of scientific and dental probability, Dr.

Elyassi and his practice deviated from the applicable standards of care in treating Dr.

Jordan, and that deviation was the proximate cause of Dr. Jordan’s alleged injuries.




7
 Before filing suit in the circuit court, and under the requirements of the HCMCA, Dr.
Jordan first filed her malpractice claim with HCADRO. She then waived arbitration with
HCADRO, and an order of transfer was issued. This enabled Dr. Jordan to file suit in the
circuit court. See Md. Code, Cts. & Jud. Proc. §§ 3–2A–02(a), 3–2A–04, 3–2A–06B.
8
  Under the HCMCA, a malpractice claim against a health care provider must be
supported by a CQE that attests that (1) the defendant departed from the relevant
standards of care, and (2) the departure proximately caused the alleged injury. Md. Code,
Cts. & Jud. Proc. § 3–2A–04. If the plaintiff fails to file a valid CQE, then the claim must
be dismissed without prejudice (unless the “sole issue” is lack of informed consent). Md.
Code, Cts. & Jud. Proc. § 3–2A–04(b).
9
  The parties agree that periodontics is a related field to oral and maxillofacial surgery
today, and that the fields have been related at least since the alleged malpractice here.


                                               4
       A period of initial discovery followed, with a particular focus on Dr. Kossak’s

credentials. Dr. Kossak obtained his D.D.S. degree in 1971. After completing a residency

in periodontics, he taught periodontics for approximately two years in the 1970s as a full-

time assistant clinical professor at Georgetown University. At that time, implants and

bone grafting did not exist as treatment options, so Dr. Kossak did not teach those

subjects as part of the periodontics curriculum. After leaving Georgetown, Dr. Kossak

practiced periodontics for approximately 30 years, though he never became board

certified in any specialty. Once the necessary technologies developed in the 1980s and

1990s, Dr. Kossak incorporated implants and bone grafting into his active periodontics

practice. He retired in 2015, but returned to practice part-time two years later, seeing

patients once per week through the first few months of 2021. Although he no longer

placed implants during his part-time practice, he continued to perform bone grafts in

certain cases. Dr. Kossak estimated that, throughout his 35-year career as a practicing

periodontist, he served as an expert in legal proceedings only ten times in total.10

       After confirming that Dr. Kossak had never been board certified in a specialty, Dr.

Elyassi moved to strike the CQE and dismiss Dr. Jordan’s malpractice claim. In so doing,

Dr. Elyassi conceded that Dr. Kossak practiced periodontics within five years of the

alleged malpractice at issue and that periodontics was a sufficiently related field (at least

as of the time of the alleged malpractice). Dr. Elyassi, however, argued that Dr. Kossak



10
  This figure includes those times when Dr. Kossak was retained only in a consulting
capacity and did not testify.


                                              5
did not meet the board certification requirement and that his teaching experience in the

1970s was not recent enough to satisfy the statutory exception. Dr. Jordan disagreed,

arguing that teaching experience in a related specialty should mean that the board

certification requirement does not apply, regardless of when that teaching experience

occurred.

       After a hearing, the circuit court found that the board certification requirement and

its exceptions were “ambiguous” and adopted Dr. Elyassi’s interpretation.11 The circuit

court then granted Dr. Elyassi’s motion, striking Dr. Jordan’s CQE and dismissing her

complaint with prejudice because her attesting expert had not taught medicine within five

years of the alleged malpractice. Dr. Jordan timely appealed.

                           THE PARTIES’ CONTENTIONS

       Dr. Jordan argues that Section 3–2A–02(c)(2)(ii) of the Courts and Judicial

Proceedings Article, which sets forth the qualifications that an attesting health care

provider must have to execute a CQE, is not ambiguous and should be interpreted as

written. She explains that the section is structured in two parts, each of which imposes

separate requirements on attesting experts. The first part outlines the basic experience

requirements that all attesting experts must possess, regardless of whether the defendant

is board certified in a specialty. See Md. Code, Cts. & Jud. Proc. § 3–2A–


11
  At that hearing, Dr. Elyassi conceded that Dr. Jordan had identified a board certified
oral surgeon who would testify as to the standard of care at trial. Dr. Elyassi also
conceded that this expert would meet the requirements of the HCMCA. Nevertheless, Dr.
Elyassi asked the circuit court to dismiss Dr. Jordan’s complaint because Dr. Kossak was
not qualified, and it was Dr. Kossak who signed the CQE.


                                              6
02(c)(2)(ii)(1)(A). It also contains a five-year recency requirement, meaning that an

expert’s experience will not satisfy the statutory requirements unless it occurred within

five years of the date of the alleged malpractice. The second part imposes a board

certification requirement on the attesting expert, but only if the defendant is board

certified in a specialty. Even then, the statute provides two exceptions to the board

certification requirement. See Md. Code, Cts. & Jud. Proc. §§ 3–2A–02(c)(2)(ii)(1)(A);

3–2A–02(c)(2)(ii)(2). Dr. Jordan points out that the exception at issue here (where the

attesting expert “taught medicine in the defendant’s specialty or a related field of health

care”) does not include any recency requirement—much less a five-year requirement.

Thus, Dr. Kossak’s prior teaching experience exempts him from the board certification

requirement, even though that teaching experience occurred more than five years before

the alleged malpractice here.12

       Dr. Jordan further argues that the circuit court erred in dismissing her complaint

with prejudice. Pointing to language in the HCMCA that provides only for dismissal

without prejudice for the failure to file a valid CQE, she asserts that the circuit court did

not have discretion to dismiss her complaint with prejudice.

       In contrast, Dr. Elyassi argues that the five-year recency requirement in the first

part of the statute also limits the exceptions to the requirements of the second part of the


12
   Dr. Jordan acknowledges that, at the time that her attesting expert taught medicine, the
technologies used in periodontics and oral and maxillofacial surgery had not advanced to
the point that they are at today. As such, she concedes that certain procedures used in
treating her had not been developed at the time that her attesting expert taught medicine,
and she agrees that her expert did not teach those procedures.


                                              7
statute. Although he concedes that the statute “may not be ambiguous [when] read in a

vacuum,” he nevertheless asserts that “common sense” requires holding that the General

Assembly intended to curtail the exception to board certification, narrowing its scope to

situations where the teaching experience occurred within five years of the alleged

malpractice. Dr. Elyassi further notes that, here, the attesting expert taught medicine over

40 years before the alleged malpractice at issue—before dental implants and bone grafts

(the procedures used during Dr. Elyassi’s treatment of Dr. Jordan) had been developed.

Dr. Elyassi concedes that periodontics is sufficiently related to oral and maxillofacial

surgery today with respect to this case. He urges us, however, to conclude that the fields

are unrelated with respect to the attesting expert’s teaching experience, which predated

implants and bone grafts.

       As to the circuit court’s dismissal of Dr. Jordan’s complaint, Dr. Elyassi argues

that the circuit court had discretion to dismiss the complaint with prejudice and did not

abuse its discretion by so doing. He asserts that the statute of limitations had run on Dr.

Jordan’s claim and that the claim would not otherwise survive. As such, he contends that

a dismissal with prejudice would, at least as a practical matter, constitute a “distinction

without a difference” that was within the circuit court’s discretion to grant.

                               STANDARD OF REVIEW

       The sufficiency of a CQE is a question of law, and the standard “is the same as

determining whether a complaint is legally sufficient”—that is, after assuming the truth

of all assertions in the CQE and taking all permissible inferences in favor of its validity,

we ask whether the CQE meets the requirements set forth in the HCMCA. See Carroll v.


                                              8
Konits, 400 Md. 167, 179-80 & n.11 (2007). As with other questions of law, our review is

de novo. Amaya v. DGS Constr., LLC, 479 Md. 515, 539-40 (2022). In interpreting

statutory language, we bear in mind that the “cardinal rule” of statutory construction is to

ascertain and give effect to the General Assembly’s intent. Id. (quotations and citation

omitted). As such, we first assess whether the statutory language is clear and

unambiguous. Peterson v. State, 467 Md. 713, 727 (2020). If it is, we will not add or

delete words or force a particular interpretation; we will simply interpret the language as

written and end our inquiry:

       When the statutory language is clear, we need not look beyond the statutory
       language to determine the General Assembly’s intent. If the words of the
       statute, construed according to their common and everyday meaning, are
       clear and unambiguous and express a plain meaning, we will give effect to
       the statute as it is written. In addition, we neither add nor delete words to a
       clear and unambiguous statute to give it a meaning not reflected by the
       words that the General Assembly used or engage in forced or subtle
       interpretation in an attempt to extend or limit the statute’s meaning. If there
       is no ambiguity in the language, either inherently or by reference to other
       relevant laws or circumstances, the inquiry as to legislative intent ends.

Bellard v. State, 452 Md. 467, 481 (2017); see also Elsberry v. Stanley Martin

Companies, LLC, --- Md. ---, 2022 WL 17351619, at *7 (2022) (“This Court need not

resort to other rules of statutory construction when the plain language of the statute

unambiguously communicates the intent of the General Assembly.”); Graves v. State,

364 Md. 329, 351 (2001) (courts cannot “invade the function of the legislature by reading

missing language into a statute[,]” and are generally “incapable of correcting” legislative

omissions, even when those omissions “appear[] to be the obvious result of

inadvertence”) (internal quotations omitted). “Even in instances when the language is



                                              9
unambiguous, it is useful to review the legislative history of the statute to confirm that

interpretation and to eliminate another version of legislative intent alleged to be latent in

the language.” Blackstone v. Sharma, 461 Md. 87, 113 (2018) (quotations and citation

omitted).

       If the statutory language is ambiguous,13 however, we engage in a broader inquiry

by resolving the ambiguity “in light of the legislative intent, using all the resources and

tools of statutory construction at our disposal.” Carroll, 400 Md. at 192. (quotations and

citation omitted). In that case, we may consider “not only the literal or usual meaning of

the words, but their meaning and effect in light of the setting, the objectives[,] and [the]

purpose of the enactment[.]” Id. And we may interpret the language with regard to

various indicia of legislative intent, including “the structure of the statute, including its

title; how the statute relates to other laws; the legislative history[;] . . . the general

purpose behind the statute; and the relative rationality and legal effect of various

competing constructions.” Witte v. Azarian, 369 Md. 518, 525-26 (2002). In so doing, we

will avoid any “absurd interpretation” of the statutory language, and we will interpret

plain language “within the context in which it appears.” Peterson, 467 Md. at 728; see

also Bellard, 452 Md. at 482 (“In construing a statute, we avoid a construction of the

statute that is unreasonable, illogical, or inconsistent with common sense.”) (quotations

and citation omitted).


13
   Statutory language is ambiguous “when there exist[s] two or more reasonable
alternative interpretations of the statute.” Bellard, 452 Md. at 481 (quotations and citation
omitted).


                                                10
       Separately, in assessing a circuit court’s decision to dismiss a complaint with

prejudice, as opposed to without prejudice, we first must ask whether the circuit court had

discretion to select one mode of dismissal over the other. If it did, then we review the

circuit court’s choice for an abuse of discretion. See Bodnar v. Brinsfield, 60 Md. App.

524, 538 (1984) (“At that point, the court has at least discretion to dismiss with prejudice.

We hold that . . . [the circuit court] did not abuse [its] discretion in so dismissing [the

complaint].”); cf. Conwell Law LLC v. Tung, 221 Md. App. 481, 498-99 (2015)

(dismissal of an action for lack of jurisdiction, under Maryland Rule 2-507(b), is a

discretionary matter that is reviewed for abuse of discretion); Maddox v. Stone, 174 Md.

App. 489, 502 (2007) (“If the judge has discretion, he must use it and the record must

show that he used it. He must use it, however, soundly or it is abused.”) (quotations and

citation omitted). If, however, the circuit court’s choice is not a matter of discretion, we

will not apply a deferential standard of review.14 Cf., Colkley v. State, 251 Md. App. 243,

289 (2021) (applying no deference in reviewing evidentiary determinations that, under

the Maryland Rules, are not discretionary).




14
   Of course, in such a case, an abuse of discretion analysis would not change the result; it
would simply be a different way to reach the same conclusion. This is because discretion
is necessarily abused whenever it is exercised “without the letter or beyond the reason of
the law.” Nelson v. State, 315 Md. 62, 70 (1989).


                                              11
                                        DISCUSSION

     I.      LEGISLATIVE BACKGROUND

          We first review the relevant legislative history and background. As we have

explained, such history can be useful in confirming that statutory language is

unambiguous, as well as in resolving ambiguity that might exist. Maryland’s appellate

courts have previously set out in detail the history and background of the HCMCA and its

amendments. See, e.g., Breslin v. Powell, 421 Md. 266, 278-286 (2011); Debbas v.

Nelson, 389 Md. 364, 375-80 (2005); Witte, 369 Md. at 526-31; DeMuth v. Strong, 205

Md. App. 521, 538-42 (2012). As such, rather than retread this ground, we will

summarize the relevant portions of the legislative background, adding to the discussion as

necessary.

          The HCMCA and its amendments evolved in response to multiple reported crises

in Maryland’s marketplace for medical malpractice insurance. See Final Report,

Governor’s Task Force on Medical Malpractice and Health Care Access (Nov. 2004) 1, 7

(“Task Force Report”).15 Beginning in the 1970s, insurance companies began to raise the

alarm that medical malpractice expenditures were exceeding the premiums collected,

resulting in deficits. Such a deficit prompted at least one insurer to plan an exit from

Maryland and to refuse to allow doctors in Maryland to renew their malpractice insurance

coverage. See Terry L. Trimble, The Maryland Survey: 1994–1995: Recent Development:


15
  The Task Force Report is available at
https://msa.maryland.gov/megafile/msa/speccol/sc5300/sc5339/000113/000000/000455/u
nrestricted/20040962e.pdf.


                                              12
The Maryland General Assembly: Torts, 55 Md. L. Rev. 893, 895 (1996); Kevin G.

Quinn, The Health Care Malpractice Claims Statute: Maryland’s Response to the

Medical Malpractice Crisis, 10 U. Balt. L. Rev. 74, 77 (1980). The General Assembly

responded in multiple ways, including passing the HCMCA in 1976. Among other things,

this initial version of the HCMCA created an arbitration panel to resolve malpractice

claims and mandated arbitration for certain claims. Either party could reject an arbitration

award, and the claimant could then file suit. See Debbas, 389 Md. at 376-77.

       This arbitration procedure “did little to resolve the crisis.” Id. at 377. As such, in

1986, the General Assembly passed a significant amendment to the HCMCA, introducing

CQE requirements in certain cases for both plaintiffs and defendants, codified at Section

3–2A–04(b) of the Courts and Judicial Proceedings Article. DeMuth, 205 Md. App. at

538-39. For plaintiffs, the CQE requirements were designed to serve a gatekeeping

function, “‘eliminat[ing] excessive damages and reduc[ing] the frequency of claims’”—

thereby weeding out non-meritorious claims and ultimately reducing medical malpractice

insurance expenditures. DeMuth, 205 Md. App. at 539 (quoting Debbas, 389 Md. at 378).

These requirements proved more effective than arbitration at forwarding that goal,

eventually prompting amendments to the HCMCA to permit waiver of arbitration. See

Witte, 369 Md. at 526-31.

       In 2004, Governor Robert Ehrlich, Jr. called a special session of the General

Assembly to address what he termed a continuing “health care crisis in the State resulting

from the rise in medical malpractice liability insurance costs . . . .” DeMuth, 205 Md.

App. at 539-540 (citing Letter from Governor Robert Ehrlich, Jr. to Speaker Michael


                                              13
Busch (Jan. 10, 2005), at 1) (“Jan. 10, 2005 Letter”). This special session focused on

medical malpractice and ultimately amended the HCMCA, including by imposing the

additional requirements for attesting experts who execute CQEs (and certain exceptions

to those requirements) that are at issue here. DeMuth, 205 Md. App. at 539-42 (providing

a detailed history of those amendments); see also Md. Code, Cts. & Jud. Proc. § 3–2A–

02(c)(2). The bill initially supported by the Governor, the Maryland Medical Injury

Compensation Reform Act, H.D. 0001, 2004 Leg., 419th Sess., 1st Spec. Sess. (Md.

2004), would have enacted significantly tighter requirements for experts to sign CQEs

than the law as codified today. Specifically, the Governor’s bill would have required that

such an expert have prior clinical experience, consulting experience related to clinical

experience, or teaching experience—all within one year of the alleged malpractice at

issue (and in a related specialty). Additionally, if the defendant was board certified in a

specialty, the Governor’s bill would have further required that the attesting expert be

board certified in a related specialty unless the malpractice stemmed from care outside of

the defendant’s board certified specialty. Unlike the current law, the Governor’s bill

would have provided no exception to the board certification requirement for teaching

experience.

       Ultimately, the House of Delegates passed a different bill, which eventually

became law and added Section 3–2A–02(c)(2) to the Courts and Judicial Proceedings

Article. See Maryland Patients’ Access to Quality Health Care Act of 2004, H.D. 0002,

2004 Leg., 419th Sess., 1st Spec. Sess. (Md. 2004) (“House Bill 2”). DeMuth, 205 Md.

App. at 540. As originally drafted, House Bill 2 contained similar requirements for


                                             14
attesting experts as the Governor’s bill, but it only required an expert signing a CQE to

have clinical, consulting, or teaching experience in a related field within five years of the

alleged malpractice at issue—not one year. As to the board certification requirement (in

cases of board certified defendants), House Bill 2 originally contained the same language

as the Governor’s bill, but by its third reading, House Bill 2 was amended to include the

additional exception at issue here, which exempts experts who “taught medicine” in a

related field from the board certification requirement.

       Governor Ehrlich vetoed House Bill 2, stating that the bill was “woefully

inadequate” to meaningfully reduce malpractice premiums in Maryland. Jan. 10, 2005

Letter, at 3-4. In his nine-page letter explaining the reasons for the veto, Governor

Ehrlich raised several criticisms of House Bill 2, including that it did not go far enough in

capping plaintiffs’ economic and noneconomic damages. Jan. 10, 2005 Letter, at 3.

Relevant here, the Governor also cited a few “miscellaneous issues” at the end of his

letter, among them, that the bill had “watered down” his desired provisions concerning

expert witnesses. Those provisions, said the Governor, had been designed to “prevent the

prevalent use of ‘hired gun’ experts who do not practice medicine but instead have

become experts for hire.” Jan. 10, 2005 Letter, at 8. The Governor’s veto letter also cited

the removal of a provision that would have adopted the Daubert standard for expert

witnesses.16 Jan. 10, 2005 Letter, at 8. The Governor noted that the effect of the


16
  At the time, Maryland had not yet adopted the Daubert standard, as articulated by the
U.S. Supreme Court in Daubert v. Merrell Dow Pharm., 509 U.S. 579 (1993) and its
progeny. This has since changed. See Rochkind v. Stevenson, 471 Md. 1 (2020).


                                             15
provisions concerning expert witnesses and the Daubert standard was “difficult to

quantify” but nonetheless, he asserted that those provisions “likely would have reduced”

malpractice insurance costs in Maryland. Jan. 10, 2005 Letter, at 8.

Despite the Governor’s objections, House Bill 2 was enacted by a veto override the

following day. See DeMuth, 205 Md. App. at 540.17

     II.      THE EXCEPTION TO BOARD CERTIFICATION FOR EXPERTS WHO TAUGHT
              MEDICINE DOES NOT HAVE A FIVE-YEAR RECENCY REQUIREMENT.

           Dr. Elyassi contends that the exception to the board certification requirement for

experts who “taught medicine,” which is contained in Section 3–2A–02(c)(2)(ii) of the

Courts and Judicial Proceedings Article, should only apply in cases where the attesting

expert taught within five years of the alleged malpractice at issue. The relevant CQE

requirements state as follows:

           (ii) 1. In addition to any other qualifications, a health care provider who attests in a
           certificate of a qualified expert or testifies in relation to a proceeding before a
           panel or court concerning a defendant's compliance with or departure from
           standards of care:

                  A. Shall have had clinical experience, provided consultation relating to
                  clinical practice, or taught medicine in the defendant's specialty or a related
                  field of health care, or in the field of health care in which the defendant
                  provided care or treatment to the plaintiff, within 5 years of the date of the
                  alleged act or omission giving rise to the cause of action; and




17
   House of Delegates and Senate committee proceedings were not routinely recorded
until 2011. As such, aside from the legislative history discussed above, there is little else
to reveal the purpose and intent of the 2004 amendments as they relate to the
qualifications of attesting experts. See Breslin, 421 Md. at 286 (“The legislative history
illuminating the purpose of this amendment is scant.”).


                                                  16
             B. Except as provided in subsubparagraph 2 [below], if the defendant is
             board certified in a specialty, shall be board certified in the same or a
             related specialty as the defendant.

      2. [1B] does not apply if:

             A. The defendant was providing care or treatment to the plaintiff unrelated
             to the area in which the defendant is board certified; or

             B. The health care provider taught medicine in the defendant's specialty or
             a related field of health care.

See Md. Code, Cts. & Jud. Proc. § 3–2A–02(c)(2)(ii) (emphasis added).18

      In interpreting the exception for providers who “taught medicine,” we bear in

mind precedent from the Supreme Court of Maryland (at the time named the Court of

Appeals of Maryland).19 On multiple occasions, the Court has held the HCMCA’s

language to be unambiguous, at least with respect to the CQE requirements. See Breslin,

421 Md. at 268-69 (“[W]e held that the language of the [HCMCA] is clear and its

meaning unambiguous. . . . We shall stick to our guns in that regard as we consider the

requirements of a [CQE] in . . . [Section] 3–2A–02, added in 2004.”) (cleaned up); cf.

Walzer v. Osborne, 395 Md. 563, 581 (2006) (reasoning that “we need not, and should

not, look beyond the [HCMCA]” because it is “clear and its meaning unambiguous” with



 The HCMCA sometimes refers to standards of care as “standards of practice[.]” See
18

Md. Code, Cts. & Jud. Proc. § 3–2A–02(c)(1).
19
  At the November 8, 2022 general election, the voters of Maryland ratified a
constitutional amendment changing the name of the Court of Appeals of Maryland to the
Supreme Court of Maryland. The name change took effect on December 14, 2022. See,
also, Md. Rule 1-101.1(a) (“From and after December 14, 2022, any reference in these
Rules or, in any proceedings before any court of the Maryland Judiciary, any reference in
any statute, ordinance, or regulation applicable in Maryland to the Court of Appeals of
Maryland shall be deemed to refer to the Supreme Court of Maryland….”).


                                            17
respect to other CQE requirements contained at Section § 3–2A–04 of the Courts and

Judicial Proceedings Article) (citing Jones v. State, 336 Md. 255, 261 (1994)).

       The Court has also explained that statutes in derogation of the common law, such

as the HCMCA, should be “strictly construed” to avoid altering the common law beyond

what is expressly stated in the statute. See Breslin, 421 Md. at 287 (quotations and

citation omitted).20 In analyzing CQE requirements in particular, the Court has cautioned

that these types of requirements impede a “recognized common law right of action” by

imposing threshold barriers to suit, barriers that could raise “serious” constitutional

questions if given an interpretation that unreasonably impedes such suits. Witte, 369 Md.

at 533.21 Indeed, those constitutional concerns predated the requirements at issue here

(which have since imposed further barriers), and so those concerns must apply with even

greater force today. This means that we must exercise caution in interpreting the CQE

requirements at issue, ensuring that our read of those restrictions is no broader than the

General Assembly intended.




 “Most statutes, of course, change the common law, so that principle necessarily bends
20

when there is a clear legislative intent to make a change.” Witte, 369 Md. at 533.
21
   Specifically, Article 19 of the Maryland Declaration of Rights provides “[t]hat every
man, for any injury done to him in his person or property, ought to have remedy by the
course of the Law of the Land, and ought to have justice and right, freely without sale,
fully without any denial, and speedily without delay[.]” The Supreme Court of Maryland
cited this constitutional provision and others in interpreting earlier CQE requirements
under Section 3–2A–04(b) of the Courts and Judicial Proceedings Article, and in
cautioning that courts should be wary of construing CQE requirements too broadly. See
Witte, 369 Md. at 533 & n.2.


                                             18
       Finally, as we interpret the HCMCA’s provisions, we are also mindful of the

purpose of that act. The HCMCA was enacted to “weed out non-meritorious medical

malpractice claims but not to create roadblocks to the pursuit of meritorious medical

malpractice claims . . . .” Hinebaugh v. Garrett Cnty. Mem’l. Hosp., 207 Md. App. 1, 18

(2012). As such, we have stated that our interpretation of the HCMCA should not go

beyond the legislative intent by erecting roadblocks to meritorious actions:

       As the history of the [HCMCA] makes plain, the tort reform objective never has
       been to eliminate or limit liability in meritorious medical malpractice cases.
       Rather, the objective has been to cull out non-meritorious cases early in the
       litigation process so as to reduce the cost of defense, which contributes to the high
       cost of malpractice insurance, and to prevent significant verdict awards in cases
       that are not medically meritorious but engender great sympathy, which also
       contribute to the high cost of malpractice insurance. Thus, in assessing the
       meaning of the statutory subsubparagraphs at issue, our interpretation must not be
       so broad as to result in the consequence, clearly not intended by the legislature, of
       placing roadblocks to recovery in meritorious medical malpractice cases.

DeMuth, 205 Md. App. at 541-42.

       Turning to the plain language of the exception at issue, we find that it is not

ambiguous. By its terms, the exception applies to experts who “taught medicine in the

defendant’s specialty or a related field of health care.” Md. Code, Cts. & Jud. Proc. § 3–

2A–02(c)(2)(ii)(2)(B). The natural reading of “taught medicine” is not time-bound. It

refers equally to teaching experience in the recent past and in the distant past. A newly

retired professor, for instance, could be said to have “taught medicine,” just the same as a

professor who taught decades ago. Put another way, the language used in the “taught

medicine” exception is not subject to multiple reasonable interpretations; it is simply

subject to a single broad interpretation. As such, it is not ambiguous. Cf. State Highway



                                             19
Admin. v. Greiner Eng’g Servs. 83 Md. App. 621, 636 (1990) (“The ‘no damages’

provision, broad as it is in scope, is not ambiguous.”) (quoting W. Eng’rs, Inc. v. State By

and Through Rd. Comm’n, 437 P. 2d 216, 218 (Utah 1968)) (internal quotations omitted).

       Dr. Elyassi, however, appears to assert that there is an implicit ambiguity in the

statutory language, and he argues that such an ambiguity “emerges” upon closer

inspection. He relies upon Section 3–2A–02(c)(2) as a whole and notes that the board

certification requirement and its exceptions are preceded by the word “and”—meaning

that they exist in addition to, and not apart from, the recency requirement contained

earlier in the statutory language. As such, Dr. Elyassi contends that one possible reading

of the “taught medicine” exception is that it, too, includes the five-year recency

requirement, see Md. Code, Cts. & Jud. Proc. § 3–2A–02(c)(2)(ii)(1)(A), thereby placing

a five-year limit on how long an expert who “taught medicine” can oppose a board

certified health care provider. We disagree.

       Put simply, Dr. Elyassi’s alternative reading requires too many logical and

structural leaps to be reasonable. To accept his reading, one must set aside what Section

3–2A–02(c)(2)(ii)(2)(B)’s phrase “taught medicine” says, as well as its implementation

of an exception to the board certification requirement of Section 3–2A–02(c)(2)(ii)(1)(B).

Instead, one must conclude that what “taught medicine” actually means is “taught

medicine . . . within 5 years of the date of the alleged act or omission” à la Section 3–

2A–02(c)(2)(ii)(1)(A). One must also overlook the plain words of Section 3–2A–

02(c)(2)(ii)(1)(B). This provision begins “[e]xcept as provided in subsubparagraph 2[.]”

See Md. Code, Cts. & Jud. Proc. § 3–2A–02(c)(2)(ii)(1)(B). The five-year limit is not


                                               20
expressly contained anywhere in “subsubparagraph 2”—the only way it could appear

there is if we were to read it in by implication. See Md. Code, Cts. & Jud. Proc. § 3–2A–

02(c)(2)(ii)(1)(A).

       This we will not do. To refer to a narrower category of teaching experience (such

as only recent teaching experience), the General Assembly would have needed to add

words to the “taught medicine” exception—much as it did elsewhere by employing the

phrase “within 5 years of the date of the alleged act or omission[.]” See Md. Code, Cts. &

Jud. Proc. § 3–2A–02(c)(2)(ii)(1)(A). Certainly, the General Assembly could have done

so. But we cannot add words to a statute to change its meaning, even were we to imagine

a reason for doing so.

       Moreover, the omission of a temporal limit on teaching experience here appears to

have been intentional. By including a five-year limit in a different part of the same

statutory section, the General Assembly not only illustrated that the phrase “taught

medicine” is not naturally time-bound, but also demonstrated that it knew how to impose

a time restriction on that phrase when it so desired. See Md. Code, Cts. & Jud. Proc. § 3–

2A–02(c)(2)(ii)(1)(A). The presence of the limit in a different part of the statute suggests

that the omission of the limit from the “taught medicine” exception was a conscious

choice. Indeed, when the bill was vetoed, the Governor’s accompanying letter alleged

certain defects and “watered down” language in the bill’s provisions involving expert

witnesses, essentially flagging this issue for the General Assembly. The Governor’s veto

was overridden, and the bill was enacted into law without any changes to the CQE

requirements.


                                             21
       Dr. Elyassi nonetheless argues that the exception as written defies common sense.

He reasons that because the statute was designed to impose heightened CQE

requirements when the defendant is board certified, the exception’s plain language cannot

mean what it says because heightened CQEs requirements will not always be imposed in

practice. Although he does not provide a specific example on appeal, we can think of

one: an expert might satisfy the recency requirement through recent teaching experience,

see Md. Code, Cts. & Jud. Proc. § 3–2A–02(c)(2)(iii)(1)(A), and then need nothing

further in order to satisfy the exception to the board certification requirement. In effect,

the expert’s recent teaching experience could do double duty.

       Contrary to Dr. Elyassi’s argument, however, we think this makes sense. The first

part of the statute imposes a general five-year recency requirement, regardless of the

defendant’s board certification. This recency requirement means that every expert must

have sufficiently current experience (clinical, consulting, or teaching) in the same or a

related field. As such, the recency requirement helps to ensure that the expert’s

knowledge is up to date. If the defendant is board certified (and providing care within the

scope of that board certification), the second part of the statute imposes additional

requirements aimed at the credentials of the expert. To oppose a board certified

defendant, an expert needs more than up-to-date knowledge—the expert also needs

sufficiently weighty credentials, either in the form of a relevant board certification or

teaching experience. For many experts (i.e., those who meet the recency requirement

through clinical or consulting experience), this means that they will need further

credentials to meet the board certification requirement. Of course, an expert who satisfies


                                              22
the recency requirement through teaching experience will not need anything further. But

this also makes sense: recent teaching experience could demonstrate both that one’s skills

are up to date, and that one possesses sufficient credentials.22

        In sum, the plain language of the “taught medicine” exception is not ambiguous

and does not contain any temporal limit, much less a five-year limit. The General

Assembly demonstrated that it knew how to impose such a limit, but it did not do so here.

And even if we were to find the statutory language ambiguous, we would hesitate to

resolve that ambiguity by bolstering the CQE requirements for attesting experts, without

some clearer indication that this was the General Assembly’s intent. Additional CQE

requirements are threshold barriers, they shrink the pool of available experts, they could

raise serious constitutional problems, and they frustrate one of the goals of the HCMCA

by potentially erecting roadblocks to meritorious claims.

     III.   THE ARGUMENT THAT TECHNOLOGICAL DEVELOPMENTS COULD RENDER
            UNRELATED AN OTHERWISE-RELATED FIELD OF HEALTHCARE IS NOT
            PRESERVED.

        Next, Dr. Elyassi argues that, even if there is no temporal limit to the “taught

medicine” exception, the attesting expert’s teaching experience here occurred so long ago

that we should not deem it experience in a “related” field within the meaning of Section


22
  The facts before us further demonstrate that the statutory language does not defy
common sense. Dr. Kossak had recent clinical experience, and no party asserts that his
knowledge was not up to date or that he was unfamiliar with the specific procedures
employed in treating Dr. Jordan. Indeed, Dr. Kossak employed those same procedures
many times throughout his long clinical practice. Separately, as a former university
professor who taught for approximately two years in a related field, Dr. Kossak also
appears to have sufficient credentials.


                                              23
3–2A–02(c)(2)(ii) of the Courts and Judicial Proceedings Article. That is, Dr. Elyassi

appears to argue that periodontics and oral and maxillofacial surgery should not be

considered related as of the 1970s, when the attesting expert taught periodontics, because

at that time implants did not exist. To make his argument, Dr. Elyassi first assumes that

the appropriate comparison is between periodontics in the 1970s and oral and

maxillofacial surgery today. Building from that assumption, he then presents a novel

theory: that technological advancement could sufficiently change a field of healthcare

(here, periodontics), such that an expert’s experience predating that technology would not

qualify as experience in a “related” field under the HCMCA, at least in cases where that

technology was used.

       We begin by reviewing the “related” requirement. See Md. Code, Cts. & Jud.

Proc. § 3–2A–02(c)(2)(ii). We have held that specialties and fields of health care are

“related” if, “there is an overlap in treatment or procedures within the specialties and

therefore an overlap of knowledge . . . among those experienced in the fields or practicing

in the specialties, and the treatment or procedure in which the overlap exists is at issue in

the case.” Hinebaugh, 207 Md. App. at 18; see also DeMuth, 205 Md. App. at 544

(“[T]he word ‘related’ in the sense of associated or connected . . . embraces fields of

health care and board certification specialties that, in the context of the treatment or

procedure in a given case, overlap.”). Specialties and fields of health care may still be

related even if they are “regulated by different boards, require different training regimens,

or concern different aspects of human anatomy or physiology.” DeMuth, 205 Md. App. at

544. The critical aspect of the analysis is whether “the standard of care for [the] treatment


                                              24
would not differ depending upon which specialist was the one to see the [patient] for

treatment.” Id. at 544.

       In performing that analysis, we have looked to the specific context of the treatment

of the patient. In Hinebaugh, for instance, we framed the relevant context as “diagnosing,

on a front line basis, [] the medical condition of a patient who had been hit in the face by

another person and is experiencing pain.” 207 Md. App. at 23. In that context, we found

that oral and maxillofacial surgery was not sufficiently related to family medicine. The

former types of providers were not “front line providers” who could attest to the standard

of care for an “initial diagnosis” of facial fractures. Instead, they were specialists who

were typically “brought into a case upon referral or request, usually when a facial fracture

diagnosis has already been made[.]” Id. at 28. In the context of that case, oral and

maxillofacial surgeons necessarily operated under a different standard of care from

family medicine practitioners. We reached this conclusion even though oral and

maxillofacial surgeons and family medicine practitioners use similar procedures and

technologies (for instance, x-rays and CT scans) to diagnose facial fractures, because oral

and maxillofacial surgeons do not regularly diagnose facial fractures “upon initial

presentation of a patient.” Id. at 28.

       Likewise, in DeMuth and Nance, we applied similar analyses to reach the opposite

conclusion: that two specialties or fields of health care were related. In DeMuth, we

addressed whether vascular surgery was sufficiently related to orthopedic surgery in the

context of managing vascular complications for orthopedic surgery patients. 205 Md.

App. at 545-46. Although orthopedic surgeons encounter different risks and treat a


                                              25
different variety of ailments from vascular surgeons, we held that the two fields were

sufficiently related, in the context of the case, because “the central standard of care” was

the same across both fields for diagnosing and treating possible vascular complications of

orthopedic surgery. Id. at 546. Similarly, in Nance, we treated nephrology and urology as

related because both fields involved the diagnosis of kidney diseases in an emergency

room setting (meaning, in the context of that case, an expert in one field should be able to

opine as to the standard of care for a practitioner in the other). See Nance v. Gordon, 210

Md. App. 26, 40-41 (2013).

       In this case, however, we need not engage in a detailed review of the similarities

and differences between periodontics and oral and maxillofacial surgery. Dr. Elyassi

concedes that (at least since the development of implantology), the two fields of health

care are sufficiently similar here—both types of specialists treat patients in the context in

which Dr. Jordan presented to Dr. Elyassi, pursuant to the same standards of care.

Further, we decline to reach Dr. Elyassi’s novel argument because it was not adequately

presented to nor decided by the circuit court. See Md. Rule 8-131(a) (“Ordinarily, the

appellate court will not decide any other issue [aside from jurisdiction] unless it plainly

appears by the record to have been raised in or decided by the trial court[.]”).23


23
  We have taken a similar approach on several occasions where the circuit court did not
(or was not given the opportunity to) decide an issue pressed on appeal. See, e.g., Nouri v.
Dadgar, 245 Md. App. 324, 362-63 (2020) (refusing to reach multiple arguments that
were not decided by the circuit court); Miller-Phoenix v. Baltimore City Bd. of Sch.
Comm’rs, 246 Md. App. 286, 305 n.9 (2020) (refusing to affirm a grant of summary
judgment on an alternative ground because “[t]he Board did not seek summary judgment
on that basis . . . and the circuit court did not consider or rule on it”); Weatherly v. Great


                                             26
“‘[F]airness and judicial efficiency ordinarily require that all challenges . . . be presented

in the first instance to the trial court so that (1) a proper record can be made . . . and (2)

the other parties and the trial judge are given an opportunity to consider and respond . . .

.’” Harris v. State, 251 Md. App. 612, 660 (2021) (quoting Chaney v. State, 397 Md. 460,

468 (2007).

       Here, the circuit court did not rule on whether the development of implantology

meant that Dr. Kossak’s experience was not in a “related field.” Nor was the circuit court

given an adequate opportunity to do so. During the hearing before the circuit court, Dr.

Elyassi noted that implants did not exist at the time that Dr. Kossak taught periodontics,

but he never asserted that this meant that Dr. Kossak’s periodontic teaching experience

was not in a related field. Instead, he explained to the circuit court that he merely

intended “to point out that any knowledge, experience, or expertise that can be imputed to

[Dr. Kossak] by virtue of the fact that he taught . . . is wholly inapplicable to the issues in

this case.”24 The issue, said Dr. Elyassi, was that Dr. Kossak never taught the placement

of implants. As such, the circuit court did not base its holding on whether Dr. Kossak’s

teaching experience was in a related field. Instead, the circuit court explained that it was




Coastal Exp. Co., 164 Md. App. 354, 385 (2005) (“Critical to our determination of an
issue on appeal is the trial court’s opportunity to consider the issue.”).
24
  He did assert that Dr. Kossak did not teach in the “field of implant dentistry[,]” but also
conceded in the circuit court that this ‘field’ is not a recognized specialty and that there is
no board certification for implantology.


                                               27
dismissing the complaint because, in its view, the “taught medicine” exception to board

certification contained a five-year recency requirement, which Dr. Kossak did not meet.

       Moreover, neither Dr. Elyassi nor Dr. Jordan put on any argument or evidence

concerning how the periodontics of the 1970s differed from oral and maxillofacial

surgery—either today or in the 1970s—other than to agree that implants did not then

exist. For instance, neither party discussed the context in which 1970s periodontists saw

patients, or addressed the treatment options that were available to 1970s periodontists to

argue whether such periodontists could opine on the relevant standard of care.25

Additionally, neither party made statutory interpretation arguments in the circuit court

that were germane to the “related field” requirement, or that could have informed a ruling

about how to interpret that requirement with respect to technological changes and to

teaching experience predating those changes.

       In short, this issue was never squarely presented to the circuit court, nor was it

decided. Now, on appeal, we are left without the benefit of an adequate record, germane

arguments from the parties, and a decision from the circuit court that could inform our

analysis. We will decline to review this issue. See Md. Rule 8–131(a).


25
  We have at times taken judicial notice of present-day specialty descriptions from
authoritative sources. See, e.g., Hinebaugh, 207 Md. App. at 22-24. But we have not
taken notice of historical descriptions of medical specialties in the context of the
HCMCA. And here, the relevant time would be roughly 50 years ago, making judicial
notice even less appropriate. See Faya v. Almaraz, 329 Md. 435, 444 (1993) (courts can
take judicial notice of “matters of common knowledge or capable of certain
verification”); Irby v. State, 66 Md. App. 580, 586 (1986) (judicial notice can be
appropriate “when formal proof is clearly unnecessary”) (quotations and citation
omitted).


                                             28
   IV.        IN THE ALTERNATIVE, THE CIRCUIT COURT ERRED IN DISMISSING DR.
              JORDAN’S COMPLAINT WITH PREJUDICE

         Under Section 3–2A–04(b)(1)(i) of the Courts and Judicial Proceedings Article, if

the plaintiff fails to file a valid CQE, then the court must dismiss the action without

prejudice:

         [A] claim or action filed after July 1, 1986, shall be dismissed, without
         prejudice, if the claimant or plaintiff fails to file a certificate of a qualified
         expert with the Director attesting to departure from standards of care, and that
         the departure from standards of care is the proximate cause of the alleged
         injury, within 90 days from the date of the complaint.

See Md. Code, Cts. & Jud. Proc. § 3–2A–04(b)(1)(i); see also Breslin, 421 Md. at 290

(“[F]iling a Certificate of an unqualified expert, in contravention of [Cts. & Jud. Proc.] §

3–2A–02, mandates dismissal without prejudice of the claim or action[.]”); Dunham v.

Univ. of Md. Med. Center, 237 Md. App. 628, 659 (2018) (“[P]ursuant to the plain

language of [Section 3–2A–02], dismissal without prejudice of the underlying claim for

the filing of a non-compliant [CQE] . . . is required.”) (emphasis in original) (quotations

and citation omitted).

         Here, the circuit court dismissed Dr. Jordan’s complaint with prejudice for a

purported failure to file a valid CQE, on the theory that the statute of limitations had run

and that a dismissal without prejudice would have had the same effect. Dr. Elyassi argues

that this decision was not error because there would be no practical distinction between

dismissal with or without prejudice here.26 This argument misses the mark, however,


         26
         Dr. Elyassi did not cite to any authority for his argument that a dismissal with
prejudice was within the circuit court’s power here. We note that, in Reed v. Cagan, 128


                                               29
because the HCMCA does not afford any discretion to dismiss a complaint with prejudice

for the failure to file a valid CQE. See Md. Code, Cts. & Jud. Proc. § 3–2A–04(b)(1)(i).

As such, as an independent ground for reversal, the circuit court erred in dismissing Dr.

Jordan’s complaint with prejudice.

                                              JUDGMENT OF THE CIRCUIT
                                              COURT FOR PRINCE GEORGE’S
                                              COUNTY REVERSED; COSTS TO BE
                                              PAID BY APPELLEES.




Md. App. 641 (1999), this Court heard an appeal from a dismissal under Maryland Rule
2-507(b), which concerns dismissals for failure to obtain jurisdiction over defendants
after 120 days since original process was issued. Like the section of the HCMCA at issue
here, Rule 2-507 only allows for dismissal without prejudice, see Md. Rule 2-507(f), but
this Court affirmed a dismissal with prejudice of claims against a belatedly-served
defendant. Reed, however, did not analyze that issue; it analyzed whether the defendant
was prejudiced by a delay in service and whether that defendant had a right to file a
motion to dismiss before a notice of contemplated dismissal was entered. Reed, 128 Md.
App. at 647-51. As such, and as the Supreme Court of Maryland has explained, Reed
does not teach that a dismissal with prejudice is proper under Maryland Rule 2-507. See
Hariri v. Dahne, 412 Md. 674, 685 (2010). Reed accordingly does not support Dr.
Elyassi’s argument here. Indeed, the Court later clarified that “[t]he plain language of
[Maryland Rule 2-507] expressly provides that the dismissal entered on the docket be
‘without prejudice.’” Hariri, 412 Md. at 684-85.


                                            30